The information alleges a combination of the defendants and others; the purpose to be effected by the combination; the acts by which that purpose was to be accomplished; and the performance of such acts. The allegations as to these subjects are the same in the several counts, excepting that two different agreements were presented to be executed, and that they were to be signed by different parties. By these allegations but a single offense is described in each count, namely, a criminal combination to procure a certain agreement to be signed by certain described methods. *Page 236 
A combination of persons for the accomplishment of a particular object may be criminal, either because the object itself is criminal in its character, or because the means by which that object is to be effected are criminal. State v.Gannon, 75 Conn. 206, 210.
The agreements which the defendants sought to have signed contain no provisions which are contrary to the criminal law of this State, and if the only purpose of the combination was to procure these agreements to be entered into in order to advance the legitimate interests of the employees of the team owners and liverymen, without the view of injuring the business and property of their employers, such purpose was not criminal.
If the alleged purpose of the combination was not criminal, were the methods to be pursued criminal? It is alleged that the defendants maliciously conspired to compel the employers to sign the agreements. It is not alleged that it was intended to directly threaten the employers to induce them to sign the agreements, nor does it appear that they were directly threatened. The information states how they were to be compelled — and we think it is in effect alleged that they were to be compelled only by the particular methods described in the information — the first of which is by inducing the workmen, by concerted action, to strike and leave the employment of the employers named. Such a strike may be lawful, or it may be unlawful and criminal. Whether it is lawful or not depends upon its object and the manner in which it is conducted. A combination to cause a strike for the purpose of injuring and destroying the business and property of another, or of depriving another of his liberty or property without just cause, is both unlawful and criminal. 1 Eddy on Combinations, § 521 et seq.; Old DominionS. S. Co. v. McKenna, 30 F. 48; Arthur v.Oakes, 63 id. 310; Plant v. Woods, 176 Mass. 492, 498;State v. Stewart, 59 Vt. 273, 289; State ex rel. Durnet v.Huegin, 110 Wis. 189; Doremus v. Hennessy, 176 Ill. 608;State v. Glidden, 55 Conn. 46, 71. A combination which contemplates the use of force, threats, or intimidation, to induce *Page 237 
workmen to abandon together the service of their employers, is criminal (authorities above cited), and a combination for that purpose is also criminal because it is to induce the commission of an offense which is made criminal by statute.
Workmen may lawfully combine to accomplish their withdrawal in a body from the service of their employers, for the purpose of obtaining an advance in wages, a reduction of the hours of labor, or any other legitimate advantage, even though they may know that such action will necessarily cause injury to the business of their employers, provided such abandonment of work is not in violation of any continuing contract, and is conducted in a lawful manner and not under such circumstances as to wantonly or maliciously inflict injury to person or property. 1 Eddy on Combinations, § 521; Rogers v. Evarts, 17 N.Y.S. 264; Farmers Loan Trust Co. v. Northern Pacific R. Co., 60 F. 803.
A combination to use the second, third and fourth alleged methods of obtaining the execution of the agreements is a combination to compel workmen and others, by threats and intimidation, to refrain from doing that which they have a legal right to do, and is criminal. The use of such means is made a criminal offense by § 1296 of the General Statutes, which provides that "every person who shall threaten, or use any means to intimidate any person to compel such person, against his will, to do or abstain from doing any act which such person has a legal right to do, or shall persistently follow such person in a disorderly manner, or injure, or threaten to injure, his property, with intent to intimidate him, shall be fined not more than one hundred dollars, or imprisoned not more than six months."
A combination to use the fifth alleged means, by preventing such employers from carrying on business and ruining and destroying their business and property, is equally criminal both at common law (see authorities above cited) and under the statute quoted.
The language or conduct which will constitute the unlawful use of threats or means to intimidate, need not be such *Page 238 
as to induce a fear of personal injury. Any words or acts which are calculated and intended to cause an ordinary person to fear an injury to his person, business or property, are equivalent to threats. State v. Donaldson, 32 N.J.L. 151;Barr v. Essex Trades Council, 53 N.J. Eq. 101; Crump v.Commonwealth, 84 Va. 927; Rogers v. Evarts, 17 N.Y.S. 264; O'Neil v. Behanna, 182 Pa. 236.
Upon the trial of the present case the contest appears to have been upon questions of fact rather than of law; upon the question of whether violence, threats and intimidation were the means used and directed by the defendants to be used, rather than whether proof of those facts was necessary in order to convict. The evidence is not before us, but the record shows that witnesses testified that pickets were instructed in open meetings by several of the defendants to use violence to prevent workmen from continuing in the employ of the team owners and liverymen, and that such instructions were obeyed.
The court instructed the jury that the information charged a criminal conspiracy, and properly defined that offense in the language of the opinion in State v. Gannon, 75 Conn. 206; that the right of the defendants and others to strike or leave the service of their employer singly or in a body, even though they believed that the result of such action would be to bring the business of their employer's temporarily to an end, and the right to meet together and counsel such action, were unquestionable; that if the only purpose of the strike was to procure better pay or shorter hours, the purpose was a lawful one, but that the defendants had no right to combine to accomplish such purpose by means of a crime; that if the real purpose of the strike was to ruin the employers' business by threats and intimidation, it was unlawful, and that a conspiracy for that purpose was a crime; that the stationing of pickets for the purpose of obtaining information as to the extent of the business of the person whom the picket was directed to watch, was not unlawful; that it might be lawful to attempt to induce another to leave his employer's service by fair arguments, and, also, perhaps, *Page 239 
to station pickets to ascertain how such persons might be reached and lawful means employed to induce them to leave their employers' service; that it was the right of members of these unions and other drivers to refuse to drive their carriages at any time, and was lawful for the defendants to solicit the business which was being done by said team owners and liverymen, and to induce their customers by fair means to employ the defendants and their friends; but that a combination to do these things by threats and intimidation was a criminal combination, and that the placing of pickets to induce one to leave his employer's service by threats and intimidation was unlawful; but that the defendants should not be convicted for what some one else had done, but only for what they had themselves done; that the words "threat" and "intimidation" had their ordinary meaning in the statute, and that for the purposes of this case a threat was a menace of such nature as to unsettle the mind of the person upon whom it operated.
Upon an examination of the entire charge we are satisfied that the defendants have no just cause of complaint, either upon the ground that the court failed to instruct the jury sufficiently fully upon the subjects embraced in their requests, or to fairly and properly present the case to the jury.
Evidence of acts of the accused and of their agents in endeavoring to accomplish the purpose of the conspiracy was admissible as evidence of the manner in which it was designed to be accomplished; and after prima facie proof of the alleged conspiracy, evidence of the acts and declarations of the individual conspirators was admissible. State v. Thompson,69 Conn. 720, 726.
The testimony of the witnesses Norton and Donnelly was properly admitted. To render their testimony admissible the State was not required to first prove by direct evidence that the customers referred to had been solicited, by the defendants or their associates, to refrain from giving their patronage to the team owners. Whether the losses of custom were occasioned by such alleged acts were questions for the jury upon all the evidence. *Page 240 
For similar reasons the testimony of Coolman, that he was shot at, was admissible. The question was one of the weight and effect of his testimony in connection with the circumstances proved, as showing that the shooting was by a union man. The facts testified to were sufficient to warrant the court in leaving that question to the jury.
The questions asked the defendant Talmadge were proper in cross-examining him upon his testimony as to the purpose of the strike and the manner in which it was to be conducted.
The defendant Flynn having testified that the union instructed pickets to use no violence, it was proper cross-examination for the State to show the action of the union, when informed that violence had been used by their men; and, for that purpose, to show that the union had paid counsel to defend union men arrested for using violence.
The question asked the defendant Cornelius, in connection with the offer of the record of his conviction, was not for the purpose of proving the averments of the information, but to contradict, upon cross-examination, a material statement of one of the defendants' witnesses. It was clearly admissible for that purpose.
Other rulings complained of in the reasons of appeal require no discussion.
   There is no error.
In this opinion the other judges concurred.